               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ZACH HILLESHEIM,

                  Plaintiff,                          8:18-CV-388

vs.                                                     ORDER

PARLOUR 1877, LLC,

                  Defendant.

      The plaintiff has moved for attorney's fees and costs pursuant to 42
U.S.C. § 12205 and Fed. R. Civ. P. 54(d)(2). Filing 21. The ADA gives the
Court discretionary authority to grant the prevailing party attorney's fees,
including litigation expenses, and costs. § 12205; Shrader v. OMC Aluminum
Boat Grp., Inc., 128 F.3d 1218, 1220 (8th Cir. 1997). The plaintiff seeks
$5,250 in attorney's fees and $427.51 for costs.
      The plaintiff is clearly a prevailing party. See Buckhannon Bd. & Care
Home, Inc. v. W. Virginia Dep't of Health & Human Res., 532 U.S. 598, 603-
04 (2001). The Court has examined the plaintiff's evidence (filing 22),
considering the hours expended and the hourly rate charged, and finds that
the amount sought is reasonable in light of the result achieved. See Blum v.
Stenson, 465 U.S. 886, 889 (1984); Shrader, 128 F.3d at 1220-22. Accordingly,


      IT IS ORDERED:


      1.    The plaintiff's motion for attorney's fees and costs (filing
            21) is granted.
2.   Attorney's fees and costs are awarded to the plaintiff in the
     amount of $5,677.51.


3.   A separate judgment awarding fees and costs will be
     entered.


Dated this 20th day of June, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                              -2-
